                       Case 3:18-cv-07440-JCS Document 15 Filed 01/07/19 Page 1 of 7


            1    THEODORE J. BOUTROUS, JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    CYNTHIA E. RICHMAN (pro hac vice forthcoming)
                   crichman@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            8    Washington, DC 20036-5306
                 Telephone: 202.955.8500
            9    Facsimile: 202.467.0539
          10     KEVIN YEH, SBN 314079
                   kyeh@gibsondunn.com
          11     GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
          12     San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
          13     Facsimile: 415.393.8306
          14     Attorneys for Defendants Uber Technologies, Inc.,
                 Rasier, LLC, Rasier-CA LLC, Rasier-PA, LLC, Rasier-
          15     DC, LLC, Rasier-NY, LLC, and Uber USA, LLC
          16                                  UNITED STATES DISTRICT COURT

          17                               NORTHERN DISTRICT OF CALIFORNIA

          18                                       SAN FRANCISCO DIVISION

          19     SC INNOVATIONS, INC.,                          CASE NO. 3:18-cv-07440-JCS
          20                         Plaintiff,                 DEFENDANTS’ MOTION FOR
                                                                ADMINISTRATIVE RELIEF TO SET
          21           v.                                       BRIEFING SCHEDULE FOR MOTION TO
                                                                DISQUALIFY AND MOTION TO DISMISS,
          22     UBER TECHNOLOGIES, INC., RASIER,               AND TO SHORTEN TIME TO RESPOND
                 LLC, RASIER-CA LLC, RASIER-PA, LLC,            TO THIS MOTION
          23     RASIER-DC, LLC, RASIER-NY, LLC, AND
                 UBER USA, LLC,
          24
                                     Defendants.
          25

          26

          27

          28

Gibson, Dunn &    DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO SET BRIEFING SCHEDULE FOR MOTION TO
Crutcher LLP
                    DISQUALIFY AND MOTION TO DISMISS, AND TO SHORTEN TIME TO RESPOND TO THIS MOTION
                                               – CASE NO. 3:18-CV-07440-JCS
                         Case 3:18-cv-07440-JCS Document 15 Filed 01/07/19 Page 2 of 7


            1            Pursuant to Civil Local Rules 6-3 and 7-11, Defendants Uber Technologies, Inc., Rasier,
            2    LLC, Rasier-CA LLC, Rasier-PA, LLC, Rasier-DC, LLC, Rasier-NY, LLC, and Uber USA, LLC
            3    (collectively, “Uber”), hereby move that the Court set a briefing schedule for Uber’s motion to
            4    disqualify its longtime former counsel, Quinn Emanuel Urquhart & Sullivan LLP (“Quinn
            5    Emanuel”), from representing plaintiff SC Innovations, Inc. (“SCI”) and its motion to dismiss SCI’s
            6    Complaint (ECF 1). It will conserve the time and resources of the Court, as well as those of the
            7    parties, to stage disqualification proceedings before Uber moves to dismiss the Complaint. Uber
            8    respectfully asks that the Court enter the case schedule that it had proposed to SCI.
            9            Since the Complaint was served on Uber, Uber has sought to amicably reach an agreement on
          10     scheduling with SCI and Quinn Emanuel. Believing them to be acting in good faith as well, Uber
          11     agreed to multiple requests by Quinn Emanuel—coupled with their assurances that they were
          12     amenable to stipulating to an extension for Uber’s motion to dismiss—to give it more time to consult
          13     with its client. Now, however, it is clear that those requests were nothing more than a delay tactic,
          14     and Quinn Emanuel is reframing the many courtesies Uber has extended it as alleged examples of
          15     delay on Uber’s part.
          16             Uber sought to avoid burdening the Court with a motion such as this one. But given that it
          17     has detrimentally relied on Quinn Emanuel’s representation that it was likely to agree to an extension
          18     for responding to the Complaint (currently due January 10) and has agreed to give Quinn Emanuel
          19     extensive opportunities over the past two weeks to confer with its client, Uber has been left with no
          20     alternative. Uber therefore respectfully requests that the Court shorten SCI’s time to respond to this
          21     motion. Alternatively, Uber respectfully requests that the Court stay the January 10th deadline and
          22     hold a telephonic scheduling conference with the parties at its earliest convenience.
          23                                        FACTUAL BACKGROUND
          24             SCI served Uber with the Complaint in this action on December 20, 2018. 1 ECF 11. The
          25     thrust of SCI’s allegations is that Uber violated federal antitrust law and California law by
          26
                  1
                      SCI’s proof of service for Rasier-DC, LLC, Rasier-NY, LLC, and Rasier-PA, LLC, are deficient
          27          because they do not provide the date of service. See ECF 11 at 5–7. Uber reserves the right to
                      challenge service on this basis.
          28

Gibson, Dunn &    DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO SET BRIEFING SCHEDULE FOR MOTION TO
Crutcher LLP
                    DISQUALIFY AND MOTION TO DISMISS, AND TO SHORTEN TIME TO RESPOND TO THIS MOTION
                                               – CASE NO. 3:18-CV-07440-JCS
                         Case 3:18-cv-07440-JCS Document 15 Filed 01/07/19 Page 3 of 7


            1    engaging in predatory pricing and other purportedly anticompetitive acts. SCI claims that this
            2    conduct resulted in the failure of Sidecar Technologies, Inc. (“Sidecar”), a competing
            3    transportation network company. 2 On December 24, Uber’s counsel attempted to contact
            4    counsel for SCI to discuss scheduling issues in light of the holidays. Decl. of Kevin Yeh (“Yeh
            5    Decl.”) ¶ 2. Uber’s counsel followed-up with Quinn Emanuel on December 26 and requested a
            6    two-week extension to file responsive papers given that Uber was served “in the midst of the
            7    holiday season.” Id. ¶ 2; Ex. A. Quinn Emanuel responded later that day and said that they were
            8    “inclined to give [Uber] an extension to respond to the complaint,” but that they needed client
            9    approval, which could not yet be obtained that week “[d]ue to the holidays.” Id.
          10             The next day (December 27), Uber’s counsel informed Quinn Emanuel that Uber
          11     believed Quinn has a conflict of interest that should prevent it from acting as counsel of record
          12     for SCI in this matter. Id. Ex. B. Counsel for Uber then requested that Quinn Emanuel “explain
          13     on what basis Quinn believes, if it does believe, that it can act as counsel against Uber in this
          14     case in light of its prior representations of Uber.” Id. Counsel for SCI responded that Uber
          15     counsel’s tentative conclusion was “incorrect” and that prior matters in which Quinn Emanuel
          16     had represented Uber were “not substantially related to this case.” Id.
          17             On December 28, 2018, the parties’ counsel met and conferred by telephone, during
          18     which time counsel for Uber requested that SCI stipulate to have any motion to disqualify
          19     adjudicated before any response to the Complaint would be due. Yeh Decl. ¶ 4. Counsel for
          20     Uber explained that such a stipulation would save the parties and the Court time and resources in
          21     the event Uber’s disqualification motion was granted. Id. Counsel for SCI responded that with
          22     regard to the motion to dismiss only, subject to client approval, they would have “no problem”
          23     extending the deadline until January 25, 2019. Id.
          24             On January 3, 2019, counsel for Uber requested another telephonic meet-and-confer with
          25     Quinn Emanuel in a further attempt to reach agreement on a schedule. During the call on
          26     January 4, Uber set out a detailed proposed briefing schedule. Yeh Decl. ¶ 5. Given the
          27

          28      2
                      SCI purports to be an assignee of certain litigation rights from Sidecar. Compl. ¶ 14.
                                                                      2
Gibson, Dunn &    DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO SET BRIEFING SCHEDULE FOR MOTION TO
Crutcher LLP
                  DISQUALIFY AND RESPONSE TO COMPLAINT, AND TO SHORTEN TIME TO RESPOND TO THIS MOTION
                                               – CASE NO. 3:18-CV-07440-JCS
                       Case 3:18-cv-07440-JCS Document 15 Filed 01/07/19 Page 4 of 7


            1    impending deadline to respond to the Complaint, and to give SCI time to oppose, and the Court
            2    time to rule on, any administrative motion Uber may have to file if a stipulation was not reached,
            3    counsel for Uber requested that Quinn Emanuel provide a response on the proposal by the next
            4    day. Id. Once again, Quinn Emanuel responded that it would need more time—until January
            5    7—to give its position on the proposed schedule. Yeh. Decl. ¶ 6; Ex. D. Hoping to achieve
            6    some agreement, Uber did not object, and, in turn, requested a stay of Uber’s response deadline
            7    until a schedule was set. Id. Uber’s counsel further noted, “This request is a continuation of our
            8    good-faith efforts to reach a mutually acceptable solution with SCI, first raised with you on
            9    December 26, without unilaterally seeking relief from the court despite the holidays and
          10     impending deadline so that you’ve had opportunities to confer with your client.” Id.
          11            On January 7, 2019—despite having been on notice for two weeks that Uber was
          12     attempting to work out a stipulation with SCI, and despite having been given multiple
          13     opportunities at their request to confer with their client “[d]ue to the holidays,” Quinn Emanuel
          14     did an about-face and informed Uber’s counsel that it would not agree to any schedule on the
          15     motions, nor grant any extension of time to respond to the Complaint. Yeh Decl. ¶ 7; Ex. E.
          16                                                ARGUMENT
          17            “[D]istrict courts have the inherent authority to manage their dockets and courtrooms with a
          18     view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct. 1885, 1892
          19     (2016). For good cause, a court may extend deadlines or alter case schedules. See Fed. R. Civ. P.
          20     6(b). Judges—including in this District—have found good cause to stay proceedings or to hold other
          21     motions in abeyance while a motion to disqualify counsel is pending. See, e.g., IPVX Patent
          22     Holdings, Inc. v. 8X8, Inc., No. C 13-01707, 2013 WL 6000590, at *2 (N.D. Cal. Nov. 12, 2013)
          23     (referencing “motion to dismiss [ ] held in abeyance pending a ruling on Defendant’s motion to
          24     disqualify Plaintiff's counsel”); Nat’l Grange of Order of Patrons of Husbandry v. Guild, No. CV
          25     2:16-201 WBS DB, 2017 WL 1397242, at *1 (E.D. Cal. Apr. 4, 2017) (finding no prejudice
          26     from granting stay of discovery while motion to disqualify is pending).
          27            Good cause exists for granting Uber’s motion. Quinn Emanuel, during its long tenure as
          28     Uber’s counsel, represented Uber in matters substantially related to this one and, as a result, “has
                                                                  3
Gibson, Dunn &    DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO SET BRIEFING SCHEDULE FOR MOTION TO
Crutcher LLP
                  DISQUALIFY AND RESPONSE TO COMPLAINT, AND TO SHORTEN TIME TO RESPOND TO THIS MOTION
                                               – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 15 Filed 01/07/19 Page 5 of 7


            1    obtained confidential information material to” its current representation of SCI. See Cal. Rules
            2    of Prof’l Conduct 3-310(E); see also Yeh Decl. Ex. D. Quinn Emanuel has appeared as counsel
            3    of record for Uber in approximately 20 lawsuits, in federal and state courts across the country,
            4    and has provided counseling to Uber on a broad array of legal matters—including unfair
            5    competition (specifically as it relates to pricing) and antitrust.
            6           Uber seeks a “just, speedy, and inexpensive determination” of this matter, Fed. R. Civ. P
            7    1, and submits that judicial economy and efficiency would be well served by allowing the Court
            8    to resolve any motion to disqualify before the parties expend time and resources on Uber’s
            9    response to the Complaint, currently due on January 10, 2019. If the parties simultaneously brief
          10     a motion to disqualify and Uber’s motion to dismiss the Complaint, and the motion to disqualify
          11     is granted, the Complaint and any substantive briefing by Quinn Emanuel would likely be struck.
          12     Any new counsel that SCI retains would have to file a new complaint and the parties would need
          13     to submit a new round of briefing and pleadings. See, e.g., Ahn v. Scarlett, No. 5:16-CV-05437-
          14     EJD, 2017 WL 6326693, at *2 (N.D. Cal. Dec. 11, 2017) (striking complaints and briefs by
          15     disqualified counsel). On the other hand, allowing the motion to disqualify to be decided before
          16     proceeding with a response to the Complaint would serve judicial economy and “will avoid the
          17     possibility that the parties will unnecessarily expend time and resources . . . [i]f the motion to
          18     disqualify Plaintiff’s counsel is granted.” IPVX, 2013 WL 6000590, at *2.
          19            Despite the recent holidays (which Quinn Emanuel itself used to justify getting more time
          20     to consult with SCI), Uber has acted diligently in this case, including in evaluating whether a
          21     disqualification motion is justified. SCI’s filing and service of the Complaint—on the eve of the
          22     holiday season—has limited Uber’s ability to respond to the Complaint or gather the necessary
          23     facts to support any disqualification motion. This work involves interviewing witnesses who are
          24     no longer with the company and reviewing significant amounts of documents spanning several
          25     years during which Quinn Emanuel was Uber’s outside counsel. In light of these circumstances,
          26     Uber has attempted to amicably stipulate to a briefing schedule with SCI, but neither it nor
          27

          28
                                                                    4
Gibson, Dunn &    DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO SET BRIEFING SCHEDULE FOR MOTION TO
Crutcher LLP
                  DISQUALIFY AND RESPONSE TO COMPLAINT, AND TO SHORTEN TIME TO RESPOND TO THIS MOTION
                                               – CASE NO. 3:18-CV-07440-JCS
                        Case 3:18-cv-07440-JCS Document 15 Filed 01/07/19 Page 6 of 7


            1    Quinn Emanuel were ultimately willing to work with Uber, despite indications that an extension
            2    was likely to be agreed.
            3           It would be ironic for SCI to allege delay by Uber: SCI waited until three years after
            4    Sidecar “went out of business” to file this action. Compl. ¶ 5. Given how long it waited to bring
            5    this lawsuit, SCI will not be prejudiced if the Court grants Uber a few additional weeks to file
            6    any motion to disqualify and to respond to the Complaint. Furthermore, SCI has known about
            7    Uber’s attempts to stipulate to an extended briefing schedule for two weeks. Thus, it would
            8    suffer no prejudice from responding to this motion in a shortened period of time.
            9                                               CONCLUSION
          10            Sequencing this case so that Uber will have time to properly evaluate the basis for any
          11     disqualification motion, and allowing the Court to rule on any such motion before Uber moves to
          12     dismiss the complaint, would promote judicial economy and preserve the time and resources of
          13     the Court, counsel, and the parties. Uber has been diligently assessing whether a disqualification
          14     motion is warranted since it retained counsel, and SCI would suffer no prejudice from
          15     sequencing this matter. Uber respectfully requests that the Court stay its deadline to respond to
          16     the Complaint and grant its proposed briefing schedule as follows:
          17        •   Uber’s deadline to respond to the Complaint is stayed.
          18
                    •   Uber shall file its motion to disqualify by February 1, 2019. SCI may file any opposition
          19            by March 1, 2019, and Uber may file any reply by March 15, 2019.

          20        •   Upon resolution of the motion to disqualify, if any complaint remains pending, the Court
                        shall set a schedule for filing and briefing a motion to dismiss.
          21
                        Uber also respectfully requests that the Court shorten the time for SCI to respond to this
          22
                 motion and order that it be due on Wednesday, January 9, 2019, at 12:00 p.m. Pacific time. In the
          23
                 alternative, Uber respectfully requests that the Court stay the January 10th deadline to respond to the
          24
                 Complaint and hold a telephonic scheduling conference with the parties at its earliest convenience.
          25

          26

          27

          28
                                                                    5
Gibson, Dunn &    DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO SET BRIEFING SCHEDULE FOR MOTION TO
Crutcher LLP
                  DISQUALIFY AND RESPONSE TO COMPLAINT, AND TO SHORTEN TIME TO RESPOND TO THIS MOTION
                                               – CASE NO. 3:18-CV-07440-JCS
                       Case 3:18-cv-07440-JCS Document 15 Filed 01/07/19 Page 7 of 7


            1    Dated: January 7, 2019                                 Respectfully submitted,
            2

            3                                                           /s/ Theodore J. Boutrous, Jr.
                                                                        Theodore J. Boutrous, Jr.
            4                                                           Daniel G. Swanson
                                                                        Cynthia E. Richman
            5                                                           Kevin Yeh
            6                                                           GIBSON, DUNN & CRUTCHER LLP
            7                                                           Attorneys for Defendants Uber Technologies,
                                                                        Inc., Rasier, LLC, Rasier-CA LLC, Rasier-PA,
            8                                                           LLC, Rasier-DC, LLC, Rasier-NY, LLC, and
                                                                        Uber USA, LLC
            9

          10

          11

          12

          13

          14            Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of all
          15     documents submitted with this motion has been obtained from each respective signatory therein.
          16

          17                                                   By: /s/ Theodore J. Boutrous, Jr.
                                                                     Theodore J. Boutrous, Jr.
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                    6
Gibson, Dunn &    DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO SET BRIEFING SCHEDULE FOR MOTION TO
Crutcher LLP
                  DISQUALIFY AND RESPONSE TO COMPLAINT, AND TO SHORTEN TIME TO RESPOND TO THIS MOTION
                                               – CASE NO. 3:18-CV-07440-JCS
